 1

 2                                UNITED STATES DISTRICT COURT
 3                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5    VINCENT BENJAMIN TORRES,                          No. 2:16-cv-0812 JAM KJN P
 6                       Petitioner,
 7             v.                                       ORDER
 8    DUCART,
 9                       Respondent.
10

11          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

12   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

13   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On September 05, 2019, the magistrate judge filed findings and recommendations herein

15   which were served on all parties and which contained notice to all parties that any objections to

16   the findings and recommendations were to be filed within fourteen days. Neither party has filed

17   objections to the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed September 05, 2019, are adopted in full.

22          2. Petitioner’s application for a writ of habeas corpus is denied.

23          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.

24   § 2253.

25
     DATED: November 14, 2019
26
                                                   /s/ John A. Mendez____________               _____
27

28                                                 UNITED STATES DISTRICT COURT JUDGE
                                                       1
